UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2009 NIKE, Inc. (Exact name of registrant as specified in charter) OREGON 1-10635 93-0584541 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) ONE BOWERMAN DRIVE BEAVERTON, OR 97005-6453 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (503)671-6453 NO CHANGE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On September 29, 2009, NIKE, Inc. held a public telephone call to discuss its financial results for the fiscal quarter endedAugust 31, 2009.The transcript of the conference call is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibit is furnished with this Form 8-K: 99.1 Transcript of earnings release conference call on September 29, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 1, 2009 NIKE, Inc. (Registrant) By: /s/ Donald W. Blair Donald W. Blair Chief Financial Officer
